

AMENDMENT NO. 1
TO RECEIVABLES PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 1 (this "Amendment"), dated as of March 31, 2005, is among
Truck Retail Accounts Corporation, a Delaware corporation ("Seller"), Navistar
Financial Corporation, a Delaware corporation ("Navistar”), as initial Servicer
(Navistar, together with Seller, the "Seller Parties" and each a "Seller
Party"), the entities listed on Schedule A to this Agreement (together with any
of their respective successors and assigns hereunder, the "Financial
Institutions"), Jupiter Securitization Corporation ("Conduit") and Bank One, NA
(Main Office Chicago), as agent for the Purchasers hereunder or any successor
agent hereunder (together with its successors and assigns hereunder, the
”Agent”), and pertains to that certain RECEIVABLES PURCHASE AGREEMENT dated as
of April 8, 2004 by and among the parties hereto (the "Agreemens”). Unless
defined elsewhere herein, capitalized terms used in this, Amendment shall have
the meanings assigned to such terms in the Agreement.
 
PRELIMINARY STATEMENTS
 
The Seller Parties have requested that the Agent and the Purchasers agree to
amend certain provisions of the Agreement; and
 
The Agent and the Purchasers are willing to agree to the requested amendments on
the terms hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                       Amendments.
 
(a)  All references in the Agreement to "Bank One, NA (Main Office Chicago)" and
"Bank One" are hereby replaced with "JPMorgan Chase Bank, N.A." and "JPMorgan
Chase," respectively.
 
(b)  The definitions in Exhibit I to the Agreement of the following defined
terms are hereby amended and restated in their entirety to read, respectively,
as follows:
 
"Delinquency Ratio" means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were more than 60 days days past
due, as reflected on the DFO Master Aging Report at such time divided
by (ii) the aggregate Outstanding Balance of all Receivables as reflected on the
DFO Master Aging Report at such time.
 
"Dilution Horizons Ratio" means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate gross sales of the Originator giving rise
to Receivables for the three calendar months ended on such day, divided by
(ii) the Outstanding Balance of all Eligible Receivables as of the last day of
such calendar month.

E-251

--------------------------------------------------------------------------------




 
"Dilution Ratio" means, a percentage equal to (i) the aggregate amount of
Dilutions which occurred during the calendar month then most recently ended,
divided by (ii) the aggregate gross sales of the Originator giving rise to
Receivables during the second calendar month prior to the calendar month
referenced in clause (i), calculated on a monthly basis.
 
"Facility Termination Date" means the earlier of (i) the Liquidity Termination
Date and (ii) the Amortization Date.
 
"Liquidity Termination Date" means August 14, 2005.
 
Section 2.                       Representations and Warranties, In order to
induce the parties to enter into this Amendment, each of the Seller Parties
hereby represents and warrants to the Agent and the Purchasers that (a) after
giving affect to this Amendment, each of such Seller Party's representations and
warranties contained in Article V of the Agreement is true and correct as of the
date hereof, (b) the execution and delivery by such Seller Party of this
Amendment, and the performance of its obligations hereunder, are within its
corporate or limited partnership, as applicable, powers and authority and have
been duly authorized by all necessary corporate or limited partnership, as
applicable, action on its part, and (c) this Amendment has been duly executed
and delivered by such Seller Party and constitutes the legal, valid and binding
obligation of such Seller Party enforceable against such Seller Party in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
Section 3.                        Condition Precedent. This Amendment shall
become effective as of the date first above written upon receipt by the Agent of
counterparts hereof duly executed by each of the parties hereto.
 
Section 4.                        Miscellaneous
 
(a)           THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED 1N ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
 
(c)            Except as expressly modified hereby, the Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy).
 
(c)            This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
 
[signatures on next pages]
 
E-252

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 


TRUCK RETAIL ACCOUNTS CORPORATION
 
By:  /s/ ANDREW J. CEDEROTH
Name:  Andrew J. Cederoth
Title:    V.P., & Treasurer
 
NAVISTAR FINANCIAL CORPORATION
 
By:  /s/ ANDREW J. CEDEROTH
Name:  Andrew J. Cederoth
Title:    V.P., & Treasurer
 
 



 
E-253

--------------------------------------------------------------------------------



JUPITER SECURIZATION CORPORATION
 
By:  /s/ JILL T. LANE
Its:      Authorized Signatory
 
 
JPMORGAN CHASE BANK, N.A, individually
as a Financial Institution and as Agent
 
By:  /s/ JILL T. LANE
Its:       Vice President
 
 

 

E-254

--------------------------------------------------------------------------------


